
	

114 HR 3354 IH: Federal Prison Bureau Relief Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3354
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Jackson Lee (for herself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide an alternate release date for certain nonviolent
			 offenders, to amend title 18, United States Code, with respect to the
			 computation of the good time credit toward service of sentences of
			 imprisonment, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Prison Bureau Relief Act of 2015. 2.Early release for certain nonviolent offenders (a)In generalSection 3624 of title 18, United States Code, is amended—
 (1)in subsection (a), by inserting at the early release date provided in subsection (g), if applicable, or otherwise after A prisoner shall be released by the Bureau of Prisons; and (2)by adding at the end the following:
					
 (g)Early release for certain nonviolent offendersNotwithstanding any other provision of law, the Bureau of Prisons, pursuant to a good time policy, shall release from confinement a prisoner who has served one-half or more of his term of imprisonment (including any consecutive term or terms of imprisonment) if that prisoner—
 (1)has attained the age of 45 years; (2)has never been convicted of a crime of violence; and
 (3)has not engaged in any violation, involving violent conduct, of institutional disciplinary regulations..
				3.Good time credit
 (a)In generalSection 3624(b)(1) of title 18, United States Code, is amended by striking , beyond the time served, of up to 54 days at the end of each year of the prisoner’s term of imprisonment, beginning at the end of the first year of the term, and inserting of up to 54 days for each year of the prisoner’s sentence imposed by the court,.
 (b)Restoration of creditSection 3624(b)(1) is amended by striking the sentence beginning Credit that has not been earned and inserting The Bureau may subsequently restore any or all credit previously denied, based on the prisoner’s maintaining good behavior as determined by the Bureau..
 (c)ApplicabilityThe amendments made by this section apply with respect to each prison sentence that has not been completed before the date of the enactment of this Act, except any sentence imposed before November 1, 1987.
			
